 1
 2
 3
 4
 5
 6
 7
                        UNITED STATES DISTRICT COURT
 8
                       CENTRAL DISTRICT OF CALIFORNIA
 9
10
     LEOPOLDO LOPEZ,               ) Case No. CV 18-2249-PA (JPR)
11                                 )
                     Petitioner,   )
12                                 ) ORDER ACCEPTING FINDINGS AND
                v.                 ) RECOMMENDATIONS OF U.S.
13                                 ) MAGISTRATE JUDGE
     ROSEMARY NDOH, Warden,        )
14                                 )
                     Respondent.   )
15                                 )
16       Pursuant to 28 U.S.C. § 636, the Court has reviewed the

17 Petition, records on file, and Report and Recommendation of U.S.
18 Magistrate Judge.    No objections to the Report and Recommendation

19 have been filed.    The Court accepts the findings and

20 recommendations of the Magistrate Judge.
21       IT THEREFORE IS ORDERED that the Petition be dismissed as

22 untimely and Judgment be entered dismissing this action.
23
24
25
26
27 DATED: October 30, 2018
                                   PERCY ANDERSON
28                                 UNITED STATES DISTRICT JUDGE
